significant index no - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division steer res ff arras re be eee aupe pares feats b e union - this letter constitutes notice that your request for a 7-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa for the plan_year beginning date has been approved subject_to the following conditions acredit balance is maintained such that the credit balance is at least as large as the accumulation at the plan’s valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortization payments of such bases had such bases been extended and amortized at the plan’s valuation rate the plan’s funded ratio calculated by dividing the plan’s actuarial accrued liability computed using the unit credit method and the plan assumptions as of date by the market_value of plan assets as of the plan's valuation_date is a no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive and b c d for each valuation_date subsequent to date no less than greater than the floor funded _ratio as of the previous valuation_date for example because the floor funded ratio as of date i sec_75 the funded ratio must be at least as of date and as of date and for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided to this office by eight and one half months after the end of the plan_year at the address below you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the fund cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would include a market fluctuation affecting the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a multiemployer defined_benefit_plan the interest rate applicable for the remaining amortization periods of the amortization bases for which extensions would be granted is the rate determined under sec_6621 of the code contributions for the plan_year beginning date and were was -and respectively the plan’s unfunded_liability as of date based on the market_value of assets as of date the plan covered employees and big_number retirees survivors and deferred vested participants the contributing employers consist of a variety of companies in various aspects of the steel industry the plan’s funded status has substantially deteriorated in recent years primarily as a result of severe investment losses absent an extension contribution rates would have had to be increased by approximately _for the plan_year beginning date to avoid an accumulated_funding_deficiency the accumulated_funding_deficiency for the plan_year beginning date without the extension is approximately lf the contribution rate increases discussed below which are conditioned on our granting the extension are factored in the plan has a credit balance of for the plan_year beginning date and does not report an accumulated_funding_deficiency until the plan_year beginning date the accumulated_funding_deficiency for the plan_year beginning date is projected to be approximately to deal with the funding problems the following steps have been taken effective date contribution rate increases of compounded for the remaining life of current collective bargaining agreements have been negotiated with contributing employers future collective bargaining agreements must continue the annual increases of agreements will not be accepted by the trustees benefit_accrual rates for service on or after date have been reduced by compounded or the according to information submitted with the request if the extension is not granted the potential increases in employer contributions necessary to avoid funding deficiencies and the excise_taxes that would result if funding deficiencies are not avoided would severely harm the majority of the contributing employers to the plan and lead to the withdrawal of many contributing employers from the plan this would result in a substantial risk to the voluntary continuation of the plan also it would be adverse to annually the interest of plan participants because the curtailment of pension accruals and other drastic measures would need to be implemented to correct the situation accordingly extensions would not be adverse to the participants in the aggregate moreover the fund’s authorized representative has submitted a scenario which incorporates 7-year amortization extensions and years to amortize the decreases that occur each year in the minimum contribution requirements resulting solely from differences between the valuation rate and the b rate this scenario meets the conditions provided above however because the prospects for recovery are uncertain and because the plan is under-funded we are granting these extensions subject_to the conditions provided above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in ‘ to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours port lol dollar_figure james e holland jr manager employee_plans technical
